Citation Nr: 1039022	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-25 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left 
shoulder disability.  

2.  Entitlement to an initial rating in excess of 10 percent for 
a right knee disability, status-post arthroscopic surgery, with 
surgical scars.

3.  Entitlement to an initial rating in excess of 10 percent for 
hypertension.  

4.  Entitlement to an initial rating in excess of 10 percent for 
atypical chest pain, myocardial bridge, status-post cardiac 
catheterization.  

5.   Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for a low back disorder.

7.  Whether the amount of monthly compensation withheld to recoup 
military severance pay is excessive.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to May 1993 and from 
December 2000 to July 2006.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of December 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issues of an increased rating for a left shoulder disability; 
increased initial ratings for a right knee disability, 
hypertension, and atypical chest pain; and service connection for 
hearing loss and a low back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran received severance pay for heart and mental 
conditions.  

2.  VA has withheld the compensation associated with the initial 
10 percent ratings awarded for the heart and mental conditions, 
service-connected as atypical chest pain and depressive disorder.

CONCLUSION OF LAW

The compensation withheld to recoup military severance pay is not 
excessive.  
10 U.S.C.A. § 1174 (West 2002 & Supp. 2010); 38 C.F.R. § 3.700 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

This case is one in which the law is dispositive of the issue.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such 
circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  

Propriety of Amount Withheld

The Veteran had active service in the Army from May 1989 to May 
1993.  Based on this service, VA awarded service connection for a 
left shoulder disability at 10 percent and a skin condition 0 
percent.  See July 1994 rating decision.  

The Veteran then had active service in the Navy from December 
2000 to July 2006.  At the time of separation, the Veteran was 
awarded severance pay of $40,368.00 for a heart condition and a 
mental condition.   

In a December 2006 rating decision, VA awarded service connection 
for atypical chest pain, evaluated as 10 percent disabling; 
hypertension, 0 percent; right knee disability, 0 percent; 
depressive disorder, 10 percent; and reinstated the compensation 
for the left shoulder disability, all effective July 18, 2006.  
In conjunction with the rating decision, VA informed the Veteran 
that he had received a severance pay allowance of $40,368.00 from 
the military for his atypical chest pain and depressive disorder 
and explained that part of his VA compensation must be held back 
until the severance amount, after federal income tax, was paid 
back. 

VA subsequently increased the initial rating for hypertension to 
10 percent and the right knee disability to 10 percent and 
awarded service connection for left knee disability at 10 
percent, tinnitus at 10 percent, and carpal tunnel syndrome of 
the left upper extremity at 10 percent effective July 18, 2006.  
VA also awarded service connection for carpal tunnel syndrome of 
the right upper extremity at 10 percent and meralgia parasthetica 
at 0 percent effective July 9, 2007.  See August and December 
2007 and February 2010 rating decisions.  In conjunction with 
these awards, VA reminded the Veteran that part of his 
compensation must be held back until his severance amount, after 
federal income tax, was paid back.  

The Veteran contends that the amount withheld each month is too 
high and that VA has been improperly withholding compensation 
owed as a result of the service-connected left shoulder 
disability.  

Recoupment of a Veteran's severance pay from his VA disability 
compensation is required by Congress under 10 U.S.C.A. § 
1174(h)(2).  An amount equal to the total amount of severance pay 
received, less the amount of Federal income tax withheld from 
such pay, must be deducted from VA disability compensation 
awarded to a former service member who has received separation, 
severance, or readjustment pay. 

The implementing regulation, 38 C.F.R. § 3.700(a)(3), provides 
that where the disability or disabilities found to be service 
connected are the same as those upon which disability severance 
pay is granted, or where entitlement to disability compensation 
was established on or after September 15, 1981, an award of 
compensation will be made subject to recoupment of the disability 
severance pay from the service department.  Prior to the initial 
determination of the degree of disability, recoupment will be at 
the full monthly compensation rate payable for the disability or 
disabilities for which severance pay was granted.  Following 
initial determination of the degree of disability, recoupment 
shall not be at a monthly rate in excess of the monthly 
compensation payable for that degree of disability.  For this 
purpose, the term "initial determination of the degree of 
disability" means the first regular schedular compensable rating 
in accordance with the provisions of Subpart B, Part 4, of this 
chapter and does not mean a rating based in whole or in part on a 
need for hospitalization or a period of convalescence.

Review of the record does not suggest that VA has withheld more 
compensation than is permissible from each monthly payment.  The 
evidence indicates that VA has only been withholding the 
compensation "owed" based on the 10 percent ratings for the 
service-connected atypical chest pain and depressive disorder, 
which are the disabilities for which severance pay was awarded.  
VA has not even withheld any of the compensation "owed" for 
service-connected left shoulder disability or any other service-
connected disability, though it is permitted by law to do so.  
Therefore, the Board finds the current withholding is not 
excessive, and the claim must be denied.  


ORDER

The amount of monthly compensation  withheld to recoup military 
severance pay is not excessive; therefore, the appeal is denied.  


REMAND

Review of the record suggests that there are outstanding VA 
treatment records.  As these records are potentially relevant to 
the claims for increased ratings and service connection, the 
records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Additionally, with respect to the claims of higher initial rating 
for the right knee, an increased rating for the left shoulder, 
and service connection for hearing loss, new examinations are 
needed to determine the current status of the Veteran's left 
shoulder disability, the right knee scars, and hearing acuity.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for VA examination without good cause for the claim for an 
increased rating for the left shoulder will include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment 
records associated with the VA Medical 
Centers (VAMC) in Portland and in White City, 
including those dating earlier February 2007 
and later than June 2008 from the White City 
VAMC and those dating earlier than October 
2008 at the Portland VAMC.  

2.  Ask the Veteran about the existence of 
any outstanding private or Naval Hospital 
treatment records.  Request all reported 
records.  

3.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
extent and severity of his left shoulder 
disability.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the examination.  

4.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature of the right knee scars, status post 
arthroscopic surgery.  All symptoms and 
manifestations must be enumerated to include 
size of scars, approximate surface area 
encompassed by them, tenderness, and any 
residual limitation of motion.  All testing 
deemed necessary by the examiner should be 
performed and the results reported in detail.  
The claims folder must be available for 
review by the examiner in conjunction with 
the examination and this fact should be 
acknowledged in the report.

5.  Schedule the veteran for an appropriate 
VA examination to determine whether the 
Veteran has hearing loss.  If so, the 
examiner should state whether it is at least 
as likely as not (i.e., to at least a 50 
percent degree of probability) that the 
disorder is causally related to service.  All 
testing deemed necessary by the examiner 
should be performed and the results reported 
in detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  

6.  Thereafter, readjudicate the appellant's 
claims, to include any development suggested 
by receipt of the VA treatment records 
identified above.  If any benefits sought on 
appeal remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


